Citation Nr: 1520519	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-22 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for disc space narrowing of the lumbar spine rated as noncompensable prior to May 26, 2011, and as 10 percent disabling thereafter.

2.  Entitlement to a compensable rating for scoliosis of the cervical spine.

3.  Entitlement to a 10 percent evaluation based on multiple, non-compensable, service-connected disabilities prior to May 26, 2011.

4.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to October 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from May 2011 (back, neck, and multiple non-compensable disabilities) and July 2012 (PTSD) rating decisions of the Department of Veterans Affairs (VA) Regional Office.  

In November 2014, the Veteran testified at Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The issues of entitlement to increased ratings for the back disability, neck disability, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

At his November 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew from appeal his claim for entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities prior to May 26, 2011.


CONCLUSION OF LAW

The criteria for withdrawal of appeal as to the issue of entitlement to a 10 percent evaluation based on multiple, non-compensable, service-connected disabilities, prior to May 26, 2011, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

During his November 2014 hearing, the Veteran, through his representative, indicated that he wished to withdraw his appeal of the issue of entitlement to a      10 percent evaluation based on multiple, non-compensable, service-connected disabilities, prior to May 26, 2011.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn  by the Veteran, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.




ORDER

The appeal as to the issue of entitlement to a 10 percent evaluation based on multiple, non-compensable, service-connected disabilities, prior to May 26, 2011,  is dismissed.


REMAND

The Veteran failed to appear for VA examinations scheduled in May 2011 and May 2013.  However, in his August 2013 substantive appeal the Veteran requested that his examinations be rescheduled due to his employment schedule.  Additionally, during his November 2014 hearing, the Veteran's representative reiterated the Veteran's request to reschedule, noting that at the time of the examinations, he    was traveling frequently for work and missed the notification letters.  In this case, the Board finds that the Veteran has demonstrated "good cause" for his failure to report for the May 2011 and May 2013 examinations.  In addition, he testified to  his willingness to report for any rescheduled examinations.

In view of the foregoing, the Board finds that remand is warranted to accord the Veteran VA medical examinations to adequately evaluate his service-connected lumbar and cervical spine disabilities, and his PTSD.  

In addition, the Veteran reported during his November 2014 hearing that he receives private treatment for his PTSD, and that he was hospitalized at Southwest Mental Hospital.  These medical records appear relevant and should be requested.  Updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

The Board notes the Veteran is in receipt of a 70 percent rating for residuals of      a traumatic brain injury (TBI) based on symptoms including impairment of memory, attention, concentration and executive functions.  Care should be taken on readjudication of the PTSD claim to avoid pyramiding symptoms of PTSD with those already compensated under his TBI evaluation.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his cervical spine, lumbar spine, and PTSD, to include Southwest Mental Hospital.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran 
should be notified of such.  

2. Associate updated VA treatment records dating since May 2013 with the claims file.  If no records are available, the Veteran should be notified of such.

3. After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination to assess the current severity of his service-connected cervical and lumbar spine disabilities.  The claims file should be reviewed         by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail, including range of motion studies and neurological evaluation.  All symptomatology associated with the Veteran's cervical and lumbar spine disabilities should be reported.  

4. Schedule the Veteran for a VA psychological examination to assess the current severity of his service-connected PTSD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should indicate the impact of the disorder on the Veteran's occupational and social functioning.

5. After undertaking the development above, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the     Veteran and his representative should be furnished      a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


